Title: From Alexander Hamilton to James McHenry, 21 June 1799
From: Hamilton, Alexander
To: McHenry, James


New York, June 21, 1799. “The suggestion respecting the Cavalry in your letter of the 18th. instant leads to the supposition that the actual raising of the additional troops will be postponed for a considerable time. Though I have no doubt that powerful motives will have influenced this intention; yet I cannot but regret their existence; as well because the body of Cavalry provided for would promise signal utility in various ways, as because it is a corps which requires more time for instruction and preparation than the Infantry. It appears reasonable that the Officers of the Cavalry should render services for the emoluments they receive; but the plan of employing them out of their proper line is attended with very great difficulties. Nothing is more delicate than to contravene established prepossessions in an army; and there is none more fixed than the dislike of Officers of Cavalry to serve as Officers of Infantry except in extraordinary & temporary emergencies. Give me leave to offer to your consideration a middle course. Let one Troop be raised and mounted and the non commissioned Officers of the remainder be inlisted. Let these be stationed at some eligible point and let all the officers be collected there for instruction & exercise. In this situation it will be more manageable, if desireable, to detach them from time to time on Infantry service. The Tactics of both corps can be taught them together.…”
